TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00380-CR





Kenneth James Reynolds, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. 657360, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.
 
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed on Appellant’s Motion
Filed:   August 29, 2006
Do Not Publish